EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Catherine Morgan on 10 August 2022.
The application has been amended as follows: 

1. 	(Currently Amended) A rotary turbine bypass valve comprising: 
a valve chamber positioned at a junction of an inlet port, an outlet port and a bypass port, the inlet port configured for fluid communication with a flow of exhaust gas from an engine, the outlet port configured for fluid communication with an inlet of a turbine, and the bypass port configured for fluid communication with an exhaust aftertreatment device; and 
a valve rotor supported for rotation, about a valve axis, within the valve chamber; 
wherein the valve rotor is rotatable about the valve axis between a first position in which the valve rotor permits gas flow through the bypass port and a second position in which the valve rotor blocks gas flow through the bypass port; 
wherein the valve rotor is eccentric such that it includes a seal portion which is a portion of the valve rotor within the valve chamber which is furthest radially spaced from the valve axis; and as the valve rotor moves from the first position to the second position the seal portion moves towards the bypass port such that the radial separation between the valve rotor and the bypass port decreases to a minimum when the valve rotor is in the second position in which the seal portion is adjacent the bypass port;
wherein the seal portion comprises a rotor seal feature sized and shaped to cooperate with the bypass port to plug the bypass port when the valve rotor is in the second position; and 
wherein the rotor seal feature comprises a raised sealing face which has a shape corresponding to that of an opening of the bypass port, the raised sealing face plugging the bypass port when the valve rotor is in the second position.

Allowable Subject Matter
Claims 1-2, 5-11, and 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the combination including the raised sealing face plugging the bypass port when the valve rotor is in the second position in the invention as claimed is neither disclosed nor rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUDREY B. WALTER/           Primary Examiner, Art Unit 3746